UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6819



DWAYNE DION BACON,

                                              Plaintiff - Appellant,

          versus


MR. THORNE; MR. COULBURNE; KATHLEEN GREEN;
MR. KING; TRACEY WARD,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:06-cv-02454-AW)


Submitted:   September 28, 2007           Decided:   October 11, 2007


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Dion Bacon, Appellant Pro Se. Glenn William Bell, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dwayne Dion Bacon appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.        See Bacon v.

Thorne, No. 8:06-cv-02454-AW (D. Md. May 14, 2007).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -